DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed February 9, 2021, has been received and entered.
	Claims 5, 8, 9, and 21 are cancelled.  Claims 22-24 are new.
	Claims 1-4, 6, 7, 10-20, and 22-24 are pending and examined on the merits.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “a 5 ml diluted sample that is comprises 5%-95% of an undiluted larger sample” which is grammatically incorrect.  It appears it should recite “a 5 ml diluted sample that comprises 5-95% of an undiluted larger sample.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the aqueous solution" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 does not refer to an aqueous solution.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-4, 6, 7, 10-18, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Van Meerbergen (US 2013/0171615) in view of Euting (US 2011/0245483. Previously cited) and Stanley (US 8,603,771. Listed on IDS filed 3/11/18), in light of Phillips (US 6,261,250).
Van Meerbergen discloses an invention relating to the lysis of eukaryotic cells, in particular animal cells, such as blood cells, as well as relating to the detection of low concentrations of microorganisms such as bacteria in samples with high concentrations of other cells (page 1, paragraph [0001]).  In particular embodiments, the sample is a mammalian blood sample (page 1, paragraph [0012]).  Additionally, in particular embodiments the microorganism is a bacterium or fungus (page 1, paragraph [0013]).  The method of Van Meerbergen allows a selective lysis of white and red blood cells in a sample while bacteria and fungi remain intact (either dead or alive) (page 2, paragraph [0023]).  
Specifically, the method of Van Meerbergen is a method for the selective lysis of eukaryotic cells within a sample containing or suspected to contain a microorganism, the method comprising adding a non-ionic detergent and buffer to the sample to obtain a solution with a pH of about 9.5 or more, and incubating the solution for a time period sufficiently long to lyse the eukaryotic cells (page 1, paragraph [0011]).  Van Meerbergen illustrates their method with embodiments wherein the presence of minute amounts of bacteria in a mammalian blood sample is investigated (page 3, paragraph [0050]) – However, as pointed out above, Van Meerbergen teaches that the microorganisms left intact by their method include fungi (page 2, paragraph 
  Van Meerbergen states that generally, methods in accordance with their invention comprise a step wherein the intact bacterial cells are separated from the sample, typically performed by centrifugation or filtration (paragraph [0062] on pages 3 and 4).  Furthermore, the presence of bacteria (or fungi) on the filter can be investigated (page 4, paragraph [0063]).  Therefore, after selective lysing, Van Meerbergen teaches isolation of intact bacterial or fungal cells from the sample, thereby being comparable to the claimed invention.  For the investigation 
In sum, Van Meerbergen is comparable to the claimed invention in that Van Meerbergen discloses a method for isolating bacterial or fungal cells from a blood sample containing one or more bacteria, or one or more fungi, the method comprising:
providing a blood sample from a mammal;
adding a first selective lysis reagent (buffer) and a second selective lysis reagent containing a non-ionic detergent to the blood sample and incubating the blood sample for a time period sufficient to lyse most of the erythrocytes (lysing all red blood cells reads on this) and release hemoglobin therefrom, and for the non-ionic detergent to lyse leukocytes in the blood sample and release mammalian DNA therefrom, wherein the integrity of at least most bacterial or fungal cells in the blood sample are preserved;
separating the intact bacterial or fungal cells.

Van Meerbergen differs from the claimed invention in that Van Meerbergen does not expressly disclose that after the selective lysis, the method comprises the following steps: 
(1)  separating and removing from the blood sample at least a portion of the mammalian proteins, including hemoglobin, while preserving most or all of the bacterial or fungal cells; 
(2)  incubating the sample with an endonuclease, for a time period sufficient to lyse mammalian DNA;
(3)  adding an insoluble solid surface, and at least one of a water soluble polymer and at least one inorganic salt in a quantity sufficient to cause blood plasma, blood cell components and bacteria/fungi to displace directly or indirectly onto the solid surface;

eluting bacterial/fungal cells from the solid surface by incubating the bacterial/fungal cells on the solid surface with a solution comprising at least one protease; and
isolating released bacterial/fungal cells from the solid surface.

With respect to differences (1) and (2):
Euting discloses a method for purification of nucleic acids (abstract).  Nucleic acids are isolated for the purpose of performing nucleic acid analysis for clinical diagnostics (page 1, paragraphs [0002]-[0003]).  Example 3 of Euting is drawn to purification of nucleic acids from blood samples.  Euting explains in Example 3 that their method provides efficient removal from the sample of erythrocytes, erythrocytic fragments, and release hemoglobin, which can all interfere with later process steps (page 9, paragraph [0192]).  In that example, a blood sample is briefly incubated with a hypotonic lysis buffer in order to lyse the erythrocytes, then a magnetic particle suspension is added to the sample, followed by incubation and separation of the particles together with the erythrocytic fragment and the hemoglobin by application of a magnetic field (page 9, paragraph [0194]).  Then, the leukocytes are lysed under chaotropic conditions to release the nucleic acids and bind them to freshly added silica-coated magnetic particles (page 9, paragraph [0194]).  Proteinase K can be added optionally (page 9, paragraph [0194]).
Euting also teaches that for isolation of RNA, DNase can be added to a sample (page 5, paragraph [0065]).  This results in the DNA being “digested” and going into solution, while the undigested RNA can be isolated from the solution (page 5, paragraph [0065]).  The DNase digestion can be carried out at different times during the extraction, at the earliest after lysis, and at the latest after the elution at the end of the purification (page 5, paragraph [0065]).  

Additionally, after removal of these interfering components (including hemoglobin), it would have been obvious to have added DNase (reading on ‘endonuclease’) to the treated sample when performing the method rendered obvious by Van Meerbergen and Euting.  One of ordinary skill in the art would have been motivated to do this in order to isolate the RNA for the purpose of nucleic acid analysis that is useful for clinical diagnostics.  Therefore, the fourth step (‘incubating the sample with an endonuclease…’) of instant claims 1 and 22 is rendered obvious.

With respect to difference (3):
Stanley teaches a method of capturing microorganisms from suspension, and also their subsequent detection and/or identification (column 1, lines 11-13).  The microorganisms that may be captured by the invention include bacteria and fungal cells (column 4, lines 65-67).  In the method of Stanley, microorganisms in an aqueous liquid are captured onto a solid surface by adding to the aqueous liquid a sufficient quantity of a water soluble polymer in the presence of the solid surface to displace the microorganisms from the liquid to the solid surface (column 2, lines 27-33).  Binding of the microorganism to the solid surface may be enhanced by the use of 
	The method may further comprise separating the solid surface from the liquid (column 3, lines 25-26).  This reads on the sixth step (‘separating bacterial/fungal cells…’) of instant claims 1 and 22.
	Additionally, the method of Stanley may further comprise eluting the microorganisms from the solid surface after separation thereof from the liquid (column 4, lines 24-26).  This is comparable to the second-to-last step (‘eluting bacteria/fungal cells…’) of instant claims 1 and 22, the difference being that Stanley does not disclose that the solution for eluting the microorganisms comprises at least one protease.
	Then, the method of Stanley may further comprise detecting the microorganisms which were captured, which can be performed after elution from the solid surface (column 4, lines 38-41).  Since the microorganisms are detected, it follows that the microorganisms necessarily had to have been isolated, thereby rendering obvious the last step of instant claims 1 and 22.
	Before the effective filing date of the claimed invention, it would have been obvious to have used the techniques of Stanley of microorganism detection as the latter steps of separating bacterial or fungal cells in the blood sample when performing the method rendered obvious by Van Meerbergen and Euting (see paragraphs [0062]-[0063] of Van Meerbergen, teaching that this separation and investigation is sought).  It would have been a matter of simple substitution of one technique of microorganism separation for another for the predictable result of separating bacterial or fungal cells from a sample.  There would have been a reasonable expectation of success in separating bacterial or fungal cells from a blood sample since Stanley teaches that 
Additionally, it would have been obvious to have added Proteinase K (reading on ‘protease’) to the solution used for eluting.  One of ordinary skill in the art would have been motivated to do this in order to disrupt the bacterial or fungal cells, which would have been expected since Euting teaches proteinase K amongst reagents for causing or favoring the disruption of a cell (page 3, paragraph [0030]).  This would have assisted in the investigation of the separated bacteria or fungi by PCR amplification which Van Meerbergen sought (paragraph [0063]).  Therefore, the second-to-last step of instant claims 1 and 22 is rendered obvious.
As such, Van Meerbergen in view of Euting and Stanley renders obvious instant claims 1, 6, 18, and 22. 

Regarding instant claim 2, Van Meerbergen discloses that the blood samples used in their invention are generally treated with e.g. heparin, EDTA or citrate to avoid coagulation (page 3, paragraph [0051]).  These agents read on anticoagulant agents.  Therefore, instant claim 2 is rendered obvious.
Regarding instant claim 3, the references differ from the claimed invention in that they do not expressly disclose that the provided blood is a 5 mL undiluted sample or a 5 mL diluted sample that comprises 5%-95% of an undiluted larger sample.  Instead, 1 ml of blood was used in Example 3 of Van Meerbergen (page 4, paragraph [0085]).  However, it would have been an 
Regarding instant claim 4, given that the references render obvious separating and removing from the mixture at least a portion of the mammalian proteins, including hemoglobin, it would have been obvious to have used any known separation technique, including centrifugation (for instance, see column 3, lines 27-31 of Stanley, speaking of centrifugation to sediment cells) for the predictable result of separation of these components of the sample.  Therefore, instant claim 4 is rendered obvious.  
Regarding instant claims 7, 15-17, and 23, since the water soluble polymer and the inorganic salt affect the capture of the microorganism to the solid surface (as taught in Stanley), it would have been obvious to have included these reagents in a wash solution to ensure that the bacteria remain captured (and thus set forth as separate) on the solid surface.  Therefore, instant claims 7, 15, and 23 are rendered obvious.  Since Stanley is applied for its technique regarding microorganism capture, the specific teachings of Stanley must be applied to the invention as rendered obvious by Van Meerbergen, Euting, and Stanley.  Regarding instant claim 16, Stanley teaches examples of the inorganic salt as including magnesium chloride and sodium chloride (column 3, lines 6-10).  Therefore, instant claim 16 is rendered obvious.  Regarding instant claim 17, Stanley teaches that the water soluble polymer can be polyethylene glycol (column 2, lines 58-60).  Therefore, instant claim 17 is rendered obvious.   
Regarding instant claims 10 and 11, as pointed out above, Euting discloses a method for purification of nucleic acids (abstract).  Euting also teaches that for isolation of RNA, DNase can 
Regarding instant claims 12-14 and 24, since Stanley is applied for its techniques regarding microorganism capture, the specific teachings of Stanley must be applied to the invention as rendered obvious by Van Meerbergen, Euting, and Stanley.  Stanley teaches that the water soluble polymer can be polyethylene glycol (column 2, lines 58-60).  Therefore, instant claim 12 is rendered obvious.  Additionally, Stanley teaches that the polymer concentration is from 2 to 30% w/v (column 2, lines 53-54), and teaches an example in which the suspension comprises PEG concentration of 10% (column 5, lines 21-22).  Therefore, instant claim 13 is rendered obvious.  Additionally, Stanley teaches an embodiment in which the solid surface are beads, preferably paramagnetic, which are attractable to a magnet for separation (column 3, lines 53-61).  Therefore, instant claims 14 and 24 are rendered obvious.
Regarding instant claim 20, Van Meerbergen teaches that the aim of their method is to increase the sensitivity of a test for the detection of minute amounts of bacteria in a sample (i.e. less than 10000, 1000, 100 or even less microorganisms per ml of sample) (page 3, paragraph 
A holding of obviousness is clearly required.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Van Meerbergen, Euting, Stanley, and Phillips as applied to claims 1-4, 6, 7, 10-18, 20, and 22-24 above, and further in view of Heckel (US 2012/0231446. Previously cited).
As discussed above, Van Meerbergen in view of Euting and Stanley (and in light of Phillips, cited as evidence) renders obvious claims 1-4, 6, 7, 10-18, 20, and 22-24.  The references differ from claim 19 in that they do not expressly disclose that the incubation in protease (proteinase K) for elution of the microorganism (bacteria or fungi) is combined with, preceded and/or followed by agitation in a buffering solution at a pH above 8.
Heckel discloses a method for selectively enriching and/or isolating microbial nucleic acids (abstract).  Purification and concentration of microbial nucleic acids includes a protease digestion (page 6, paragraph [0040]).  The protease is preferably proteinase K, which is added to a lysis solution (Buffer 3) (page 6, paragraph [0041]).  Buffer 3 comprises at least one buffer substance (page 6, paragraph [0041]), and is more particularly at pH 8.0 (page 6, paragraph [0044]).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included the Buffer 3 of Heckel in the proteinase K solution used to elute the bacterial or fungal cells when practicing the method rendered obvious prima facie obvious that Buffer 3 having a pH slightly above 8.0 would yield similar results as a Buffer 3 having a pH of 8.0.  Thus, it would have been obvious to have provided the pH of the Buffer 3 included with the proteinase K at ‘above pH 8’ as long as it is near pH 8.0 for the predictable result of obtaining the comparable result of purifying and concentration fungal nucleic acids.  Therefore, instant claim 19 is rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed February 9, 2021, with respect to the rejections under 35 U.S.C. 112(b) of claims 1-20, the rejection under 35 U.S.C. 103 of claims 1-18 and 20 over Einsele in view of Euting and Stanley, and the rejection under 35 U.S.C. 103 of claim 19 over Einsele, Euting, and Stanley in further view of Heckel, have been fully considered and are persuasive.  In particular, the amendment of claims 1-3 and the canceling of claim 5 have overcome the rejections under 35 U.S.C. 112(b).  The rejections under 35 U.S.C. 103 have been overcome since Einsele teaches isolation of fungal cells from a blood sample, and thus is not directed to isolating bacterial cells from a blood sample as recited in independent claim 1, and since Einsele does not teach lysing leukocytes by the non-ionic detergent of the second selective 
However, upon further consideration, a new ground(s) of rejection is made in view of Van Meerbergen, as necessitated by the amendment of the claims.

No claims are allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                     

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651